Alexander Del G-iorno, J.
This is a motion for an order amending the findings of fact and conclusions of law and/or making new findings and conclusions and rendering a new decision increasing the award to claimant, upon all of the grounds specified in section 549 of the Civil Practice Act except excessiveness of damages.
After trial, the court marked findings of fact and conclusions of law and in addition made new findings of fact and conclusions of law.
In essence, the motion is based upon dissatisfaction upon the part of claimant with the amount awarded by the court after trial. No valid ground for granting the motion has. been presented. •
The remedy of claimant is by appeal for a review of the decision of the court. (MacKenzie v. State of New York, 7 Misc 2d 396.)
The motion is denied. Settle order on five days’ notice.